DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed December 4, 2020 has been entered, and Claim 26 has been amended to depend from Claim 1.  Claims 1-3, 8, 9, 11, 12, 14, 16, 20, 26, 27, 29, 33, 34, 37, 40 and 41 remain pending, with Claim 41 withdrawn from consideration as directed to a non-elected invention (see below).  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election without traverse of Group I, Claims 1-3, 8, 9, 11, 12, 14, 16, 20, 26, 27, 29, 33, 34, 37, and 40 in the reply filed on December 4, 2020 is acknowledged.
Claim 41 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.

Specification
The disclosure is objected to because of the following informalities: 

Appropriate explanation and/or correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  part (b) of Claim 1 presents “a pool of first oligonucleotide primers, wherein each of the first oligonucleotide primers is independently…” (underlining added) followed by part (b)(ii) which continues “where the first oligonucleotide primer and first strand are non-complementary” (underlining added), where the intent of the latter appears to be --where each first oligonucleotide primer and first strand are non-complementary--.  
Appropriate explanation or correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 34 recites “the molar ratio of the pool of first oligonucleotide primers to the double-stranded template polynucleotide is 1:1 or greater” (underlining added) which is confusing because taken literally, the claim is referring to a 1:1 molar ratio of the pool (rather than of the primers of the pool) to each molecule of double-stranded template polynucleotide.  This creates ambiguity in embodiments of the claimed method where more than one molecule of double-stranded template polynucleotide is used, because it is unclear what would constitute the more than one ‘pools’ of primers to be used in a 1:1 molar ratio.  This ambiguity leaves the claim indefinite.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the above quoted phrase from Claim 34 has been interpreted as reciting --the molar ratio of the in said pool to the double-stranded template polynucleotide is 1:1 or greater--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent Claim 14 recites “wherein the conditions comprise incubating the double-stranded template polynucleotide, the pool of first oligonucleotide primers, and the second oligonucleotide primer together in a reaction mixture”, which refers to part (d) of Claim 1.  That portion of Claim 1 recites “combining the double-stranded template polynucleotide, pool of first oligonucleotide primers, and second oligonucleotide primer under conditions that allow amplification of the double-stranded template polynucleotide” (underlining added), where the same three components of “the double-stranded template polynucleotide”, “pool of first oligonucleotide primers”, and “second oligonucleotide primer” combined in part (d) are those present in Claim 14 as “together in a reaction mixture”.   
A skilled artisan would understand that the “conditions that allow amplification” applied in part (d) of Claim 1, for the three combined components, necessarily include “incubating” the same three components “together in a reaction” as recited in Claim 14.  Therefore, there are no embodiments within the scope of Claim 1 that are not also within the scope of Claim 14.  Stated differently, Claim 14 fails to further limit Claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 9, 14, 16, 20, 26, 27, 29, 34, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (WO 2009/018449 A1; cited in IDS filed 11/15/2019) as evidenced by Agilent Technologies, Inc. (PfuTurbo DNA Polymerase AD Catalog #600255, 600257, and 600259 600255-12, Revision E0 datasheet, 2007-2016, 2020, 2 sheets; downloaded March 31, 2021 from https://www.agilent.com/cs/library/usermanuals/Public/600255.pdf) for Claim 20.  
Tan teaches a method (termed “TMCA” or Tailored Multi-Site Combinatorial Assembly) of producing a plurality of modified polynucleotides having different combinations of various 
Tan further teaches that method with use of at least 6, 8, or 12 primers (see e.g. pg 34, claims 15-17). 
Moreover, the method of Claim 1 only requires that the second oligonucleotide primer is capable of hybridizing to the second strand.  This means the second oligonucleotide primer may also be a mutating primer.  In a case of three primers, where one primer hybridizes to one strand, the other two must be capable of hybridizing to the other strand; these two can be considered a "pool" of first oligonucleotide primers, and so correspond to part (b) of Claim 1.  The polymerase extension reaction produces copies of the template, and hence is an amplification, thus corresponding to part (d) of Claim 1.  
Regarding Claim 2, Tan teaches use of degenerate primers “corresponding to at least one codon of the template polynucleotide” in the disclosed method (see e.g. pg 35, claims 26-28), which corresponds to “one of the codons” present in Claim 2..  
Regarding Claim 3, Tan teaches use of the method “to mutate each codon of an open reading frame” (see e.g. pg 7, lines 4-7), where the “open reading frame” corresponds to the “target region” present in Claim 3. 
Regarding Claim 9, Tan teaches use of the method with a template polynucleotide that “is a circular DNA” (see e.g. pg 24, first full ¶, and pg 35, claim 24).  
Regarding Claims 16 and 20, Tan teaches use of the method with a “DNA polymerase” (see e.g. pg 1, “FIELD OF THE INVENTION”, and pg 20, fourth full ¶), which corresponds to Claim 16; and with “PfuTurbo” DNA polymerase (see e.g. pg 27, Example 1, “Condition 1”), which corresponds to Claim 20 as evidenced by Agilent Technologies, Inc., which teaches PfuTurbo as exhibiting “the same low error rate as Pfu DNA polymerase of 1–3 errors per 106 bases” (see sheet 1, “Introduction”).  The teaching of Agilent Technologies, Inc. concerns an inherent feature or property of PfuTurbo.  
Regarding Claims 26, 27 and 29, Tan teaches use of DpnI restriction enzyme in the TMCA reactions (see e.g. pg 20, second full ¶; pg 24, third full ¶; pg 27, Example 1; pg 28, steps “2” and “3”; and pg 33, claim 12).  
Regarding Claims 34 and 37, Tan teaches a 1:1 ratio of primer to template as illustrated in Figure 3 and a 1:1 or higher ratio as illustrated in Figure 4.  
Regarding Claim 40, Tan teaches “transforming a cell with the plurality of extended products” prepared by the TMCA method (see e.g. pg 32, claim 2; and pg 33, claim 9).
In light of the foregoing, Tan anticipates Claims 1, 2, 3, 9, 14, 16, 20, 26, 27, 29, 34, 37 and 40.
  
Claims 1, 2, 3, 8, 11, 12, 14, 16, 20, 26, 27, 29, 34, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US 2019/0382754 A1; published 12/19/2019; effectively filed 10/7/2016 based on CA 2,944,638, hereafter “the ‘638 application”) as evidenced by Clontech Laboratories, Inc. (4 sheets regarding Cat. No. 639298; 2012 and 2021 downloaded June 4, 2021 from https://www.takarabio.com/documents/User%20Manual/CloneAmp%20HiFi%20PCR%20Premix%20Protocol/CloneAmp%20HiFi%20PCR%20Premix%20Protocol-At-A-Glance_092612.pdf and https://www.takarabio.com/products/pcr/pcr-master-mixes/high-fidelity/cloneamp-hifi-pcr-premix) for Claim 20.  
Wan et al. (in the ‘638 application) teach a PCR-based method for generating multisite saturation mutagenic nucleic acid molecule libraries, the method comprising:
“a) providing a linear double-stranded target template nucleic acid molecule” (see e.g. pg 21, claim 1; and Fig. 1), which corresponds to part (a) of instant Claim 1;
“b) providing a first oligonucleotide PCR primer sense to said double-stranded target template nucleic acid molecule and a second oligonucleotide PCR primer antisense to said double-stranded target template nucleic acid molecule, each of said first and second 
“c) providing a pool containing a plurality of third oligonucleotide primers, each of said third oligonucleotide primers harbouring a 5' phosphate moiety and each having at least one different single triplet site degenerate codon” (see e.g. pg 9, claim 20; and Fig 1, top center), which corresponds to part (b) of instant Claim 1 and to Claim 2; 
“d) conducting a first PCR reaction using said non-phosphorylated second oligonucleotide primer and said plurality of third oligonucleotide primers so as to generate a pool of partial-length mutagenic double-stranded oligonucleotides harbouring mutations introduced from said third oligonucleotide primers and wherein the sense strand is phosphorylated at the 5' end” (see e.g. claim 20; and Fig. 1, middle right), which corresponds to part (d) of instant Claim 1 and to Claim 14.
Regarding Claim 3, Wan et al. (in the ‘638 application) teach, with regard to TP53, “multisite saturation mutagenesis for the full-length protein, which contains 393 codons” (see pgs 15-16, ¶00052).  
Regarding Claims 16 and 20, Wan et al. (in the ‘638 application) teach use of “the CloneAmp HiFi polymerase (ClontechTM)” (see e.g. ¶00049, and ¶00051), which corresponds to Claim 16, and to Claim 20 as evidenced by Clontech Laboratories, Inc. on sheet 3, bottom, “Overview” section regarding Cat. #639298, which teaches an “exceptionally low error range (12 mismatched bases per 542,580 bases)” that corresponds to the error rate limitation recited in Claim 20.  The teaching of Clontech Laboratories, Inc. concerns an inherent feature or property of the CloneAmp HiFi polymerase.  
Regarding Claims 26, 27 and 29, Wan et al. (in the ‘638 application) teach “f) degrading the phosphorylated oligonucleotide strands of the products of steps d) and e) using one or more restriction enzymes” (see e.g. pg 9, part f) of claim 20, where the “one or more restriction enzymes is DpnI”) (see e.g. pg 9, claim 24; and Fig. 1, lower half). 
Regarding Claims 34 and 37, Wan et al. (in the ‘638 application) teach a 1:1 ratio of “5’ cloning oligonucleotide” primer, and of “3’ cloning oligonucleotide” primer, to template as illustrated in Figure 1, top.
Regarding Claim 40, Wan et al. (in the ‘638 application) teach transforming E. coli cells with their multisite saturation mutagenized nucleic acids after PCR amplification and vector ligation (see e.g., ¶00057).
In light of the foregoing, Wan et al. anticipate Claims 1, 2, 3, 8, 11, 12, 14, 16, 20, 26, 27, 29, 34, 37 and 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (cited above) in view of Xue et al. (US 2015/0031565 A1).  
Both documents relate to the use of PCR as a common field of endeavor.  
The teachings of Tan have been explained above.  Regarding Claim 33, Tan does not teach the use of Exonuclease I (ExoI) from E. coli
Xue et al. teach the post-PCR “digestion with Exonuclease I (ExoI)” to free amplified products from amplification primers (see pg. 10, ¶0062).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Tan to include a post amplification step of digestion with Exonuclease I as taught by Xue et al. with the reasonable expectation of successfully digesting primers to free amplified products as taught by Xue et al. without surprising or unexpected results.  
Additional rationale for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (cited above, based on CA 2,944,638, hereafter “the ‘638 application”) in view of Xue et al. (cited above).  
Both documents relate to the use of PCR as a common field of endeavor.  
The teachings of Wan et al. have been explained above.  Regarding Claim 33, Wan et al. do not teach the use of Exonuclease I (ExoI) from E. coli.  
Xue et al. teach the post-PCR “digestion with Exonuclease I (ExoI)” to free amplified products from amplification primers (see pg. 10, ¶0062).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Wan et al. to include a post amplification step of digestion 
Additional rationale for the above modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tan (US 9,476,078 B2) corresponds to Tan (WO 2009/018449 A1; as cited and applied above).  Rodriguez et al. (2002/0155439 A1) teach a method for generating a library of mutant oligonucleotides using linear cyclic amplification reaction.  Bauer et al. (USP 5,932,419) teach circular site-directed mutagenesis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635